ORDER

PER CURIAM.
AND NOW, this 24th day of September, the Petition for Allowance of Appeal is GRANTED. The order of the Commonwealth Court is VACATED. The matter is REMANDED to the Commonwealth Court to remand to the Court of Common Pleas of Lycoming County for further consideration in light of Westmoreland Intermediate Unit # 7 v. Westmoreland Intermediate Unit # 7 Classroom Assistants Educational Support Personnel Association, PSEA/NEA, 595 Pa. 648, 939 A.2d 855 (2007).
Jurisdiction relinquished.